        Case 2:20-cv-00028-BMM Document 15 Filed 10/24/20 Page 1 of 3



John Meyer, MT Bar # 11206
Cottonwood Environmental Law Center
P.O. Box 412
Bozeman, MT 59771
(406) 546-0149 | Phone
John@cottonwoodlaw.org

Counsel for Plaintiffs


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION



COTTONWOOD ENVIRONMENTAL )
LAW CENTER, et al.                 ) Case No. 2:18-CV-00028-BMM
                                   )
                                   )
             Plaintiffs,           )
                                   )          DECLARATION OF
                vs.                )           CLAIRE DEUTER
                                   )
RON EDWARDS, in his official       )
capacity as manager of the Big Sky )
Water and Sewer District, et al.   )
                                   )
                                   )
             Defendants.           )
                                   )
                                   )
                                   )
                                   )
        Case 2:20-cv-00028-BMM Document 15 Filed 10/24/20 Page 2 of 3




I, Claire Deuter, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

1. I have personal knowledge of the matters stated herein and, if called as a
   witness, would competently testify.

2. I submit this declaration on my own behalf and as a member of Cottonwood.

3. As a member of Cottonwood, I donate time and money to the organization.

4. I worked in Bozeman during the summer of 2020.

5. I visited the West Fork of the Gallatin River in June of 2020. I walked
   alongside the river, waded through the water, and ate lunch beside the river.

6. I whitewater rafted on the Gallatin River on my birthday, June 24, 2020. The
   raft trip was on a section of the Gallatin River north of Big Sky.

7. I have recreational and conservation interests in the river. Walking alongside
   the river, wading in the river, and rafting on the river provided me enjoyment. I
   liked taking in the scenic views, looking for wildflowers along the river, and
   watching for wildlife. Recreating in and alongside the river also gave me an
   opportunity to socialize and enjoy the area with friends.

8. Pollution in the West Fork harms my recreational and conservation interests. I
   do not want to look at, wade through, or raft on polluted water.

9. The pollution negatively affects my conservation interests in healthy
   ecosystems. The pollution negatively affects the fish, wildlife, and plants that
   rely on the river. The algae blooms on the River are caused by Nitrogen, which
   Big Sky is discharging into the River illegally.

10. I plan to return to the Gallatin River to recreate during the first week of August,
   2021. If the Defendant continues to pollute the River, I won’t return to recreate.
   This upsets me since the area is so unique, beautiful, and in a convenient
   location to Bozeman.

11. Failure to stop this pollution will cause irreparable harm to my recreational and
   aesthetic interests in the Gallatin River watershed.
        Case 2:20-cv-00028-BMM Document 15 Filed 10/24/20 Page 3 of 3



12. Enjoining the discharge of this pollution will ameliorate the harm to my
   interests in the Gallatin River watershed.

I declare under penalty of perjury that the foregoing is true and correct to the best
of my knowledge.

Date: October 24, 2020.
